Citation Nr: 1828734	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  13-32 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, including ulcerative colitis.

2.  Entitlement to an effective date earlier than August 10, 2010, for the grant of service connection for PTSD.

3.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) and anxiety disorder.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney




ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970.

This appeal to the Board of Veterans' Appeals (Board) is from June 2011 and October 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was scheduled for a personal hearing, but he withdrew his hearing request - most recently in December 2017.  The Board finds that there is not an open hearing request for any of the four issues in appellate status.

The Board has expanded the Veteran's claim for service connection of ulcerative colitis to include any gastrointestinal disability, as reflected above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
 
In this decision, the Board is granting a 70 percent rating for PTSD, as well as a TDIU.  His claim for an earlier effective date for the grant of service connection for PTSD must be denied, as discussed in more detail below.  The issue of entitlement to service connection for ulcerative colitis is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDINGS OF FACT

1.  The record does not contain any communication or claim for service connection for any acquired psychiatric disability after the last denial for service connection for PTSD in April 2008, or prior to his August 16, 2010, claim for service connection for anxiety and PTSD.

2.  In resolving all doubt in his favor, the Veteran's PTSD and anxiety disorder is manifested by social and occupational impairment with deficiencies in most areas.  His PTSD does not cause total social and occupational impairment.

3.  His PTSD precludes him from obtaining and maintaining substantial gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date for service connection for PTSD and anxiety are not met.  38 U.S.C. §§ 5110, 7105 (2012); 38 C.F.R. §§ 3.104, 3.151, 3.155, 3.400, 20.1103 (2017).

2.  The criteria for a 70 percent initial rating for PTSD and anxiety are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126-4.130, DC 9411 (2017).

3.  The criteria for a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



Effective date

The RO has assigned an effective date of August 16, 2010, for the award of service connection for PTSD and anxiety disorder, which is based upon the date of receipt of the Veteran's claim to reopen this claim.  He seeks the assignment of an earlier effective date.

The effective date for an award of disability compensation based on an original claim for direct service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (b)(1) (2012); 38 C.F.R. § 3.400(b)(2)(i) (2017).  If the grant is based on a claim which has been finally denied and subsequently reopened by the receipt of new and material evidence, the effective date is the date of receipt of the new claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400(q), (r) (2017).

A decision becomes final if an appeal is not timely perfected.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2017).  Previous determinations that are final will be accepted as correct in the absence of a collateral attack showing the decision involved clear and unmistakable error (CUE).  
38 C.F.R. § 3.105(a) (2017).  The Board notes that CUE has not been alleged in this case.

Here, the Veteran's effective date is based upon the receipt, in August 2010, of his claim to reopen a previously denied claim for service connection of PTSD and anxiety.  Prior to that, his most recent claim for service connection for PTSD was denied in an April 2008 SOC.  He did not file a substantive appeal to the SOC, rendering the RO's decision final.  38 C.F.R. § 20.1103 (2017).  When service connection is granted after reopening a claim, the Board is precluded from reaching back to the date of the original claim or previous claims as possible effective dates.  Sears v. Principi, 16 Vet. App. 244, 248 (2002).    

The question remaining is whether there were any claims received prior to August 16, 2010, but after the April 2008 SOC.  The record does not show or suggest that a formal claim was received during that time period, and the Veteran does not so allege.  There are no communications after the SOC that could be construed as an informal claim for service connection.  See 38 C.F.R. § 3.155 (2014).  Indeed, the only communications memorialized in the file since the April 2008 SOC comprise of correspondence from his attorney regarding his representation and fee agreements, which were sent in conjunction with his claim to reopen.  The Board cannot find a basis for an earlier effective date on any basis or to find that the earlier decision did not become final.

Accordingly, this appeal for an earlier effective date must be denied.

Increased rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2017).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).

The Veteran's PTSD is rated as 50 percent disabling for the entire period on appeal.  

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, DC 9411.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. § 4.126(a) (2017).

After review of the evidence, the Board finds that the Veteran's symptoms more closely approximate the criteria for a 70 percent rating.  38 C.F.R. § 4.7 (2017).  In resolving all doubt in his favor, he has occupational and social impairment with deficiencies in most areas.  38 C.F.R. § 4.130 (2017).  The September 2016 VA examination shows that the Veteran has persistent auditory hallucinations of someone is calling his name.  The October 2011 VA examiner assessed the Veteran's thought processes as impaired, due to difficulty understanding and following directions, as well as responding to questions.  He also has memory impairment and reduced concentration and attention, as noted in that report.  The October 2010 VA examiner indicated that his frequent flashbacks interfere with daily living.  All the examination reports noted his mood is frequently depressed, and that he is easily angered or irritated.  Although his symptoms did not interfere with his work while we was working, his symptoms have increased substantially since retirement (as also noted by all the VA examiners), which was before the effective date of service connection.  Since service connection, his symptoms have been found to cause chronic sleep impairment, impaired thought processes, and depression, which would negatively impact his ability to work.  His flashbacks have been found to interfere with his ability to perform tasks.  Although he has been married for over 40 years, his family and social relationships are negatively impacted by his symptoms, particularly his short temper, avoidant behavior, and depression that causes him to isolate.  He is also suspicious, especially of people he does not know, and he has been found to have difficulty establishing new and effective relationships.  In sum, his symptoms more closely approximate the criteria for 70 percent than 50 percent; therefore, the higher rating is awarded.    

The Board does not find that a 100 percent rating is warranted.  The record does not show total social and occupational impairment.  As mentioned above, he has been married for over 40 years, and the relationship is reportedly loving and supportive.  He has reported positive relationships with his siblings, and his daughter.  The record does not show that he has had any angry reactions that have resulted in violence, except for an instance where he strongly considered shooting his son, mentioned during the October 2011 VA examination.  While that instance was extreme, and the Veteran argues it shows he is a danger to others, the Board notes that happened years prior to the appeal period, when the Veteran was still drinking.  He no longer drinks, and has not for years, and the record does not show an ongoing pattern of persistent threatening behavior.  The October 2011 VA examination report notes he only ever had that consideration the one time.  There are no other examples of violent or threatening behavior on the part of the Veteran.  Each of the VA examination reports note that he does not pose a danger to himself or others.  He has consistently denied having suicidal ideation.  He does not display grossly inappropriate behavior or to have gross impairment in thinking.  At the September 2016 VA examination, he was noted to have persistent auditory hallucinations of someone calling his name, which were not complained of at the previous VA examinations or in treatment records.  Although present, this symptom has not been shown to cause him distress or to be disoriented or to have negative and overt reactions, and he has made no specific allegation regarding them.  A September 2016 Mental Health Assessment notes that he only has mild impairment in the ability to set realistic goals and to make plans, and only moderate impairment in the ability to be aware of normal hazards and to take appropriate precautions.  In sum, the evidence does not show total social and occupational impairment, which is required to meet the criteria for a 100 percent rating. 

TDIU

The Board does find that his PTSD causes total occupational impairment, and that a TDIU is warranted.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the veteran has only one service-connected disability, as here, then this disability shall be ratable at 60 percent or more.  Id.  Here, he meets the schedular requirements for a TDIU as of this decision that increases his PTSD rating to 70 percent.

The remaining inquiry is whether the Veteran's service-connected disability precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The record shows the Veteran retired in 2008, which he reported to the VA examiners was due to physical health problems and not to mental health symptoms.  Moreover, the record shows he worked for over 35 years at the post office, and generally got along well with his supervisors and co-workers.  He was also a licensed barber for 50 years, although it is unclear how frequently he practiced that trade.  However, the record also shows that his mental health symptoms developed after retirement and have caused "major changes" (as per the October 2010 VA examiner) in his daily activities.  A September 2016 vocational assessment, authored by a private vocational rehabilitation consultant who obviously thoroughly reviewed the record, opined that the severity of the Veteran's mental health symptoms have precluded him from obtaining and maintaining employment since his retirement.  

She indicated that the only work that he could do would have to be routine and repetitive, with limited contact with other people.  A mental health assessment performed in conjunction with the above opinion shows the Veteran has marked impairment in the ability to carry out instructions, maintain concentration for extended periods, perform activities within a schedule and maintain regular attendance, sustain an ordinary routine without supervision, and the ability to work at a consistent pace.  Consequently, the vocational consultant remarked he would need accommodations.  While there are likely such positions in the market that fit the Veteran's needs, it is not likely that such positions would also be substantially gainful; rather, they would likely fall under the category of marginal.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65 (2016).  Marginal employment is not considered substantial and gainful.  Accordingly, in resolving all doubt in the Veteran's favor, a TDIU is granted.
ORDER

Entitlement to an effective date earlier than August 16, 2010, for the grant of service connection of PTSD and anxiety is denied.

Entitlement to an initial 70 percent initial rating for PTSD and anxiety is granted, subject to the law and regulations governing the aware of monetary benefits. 

Entitlement to a TDIU is granted.


REMAND

The Veteran's claim for service connection for ulcerative colitis requires additional development.  He has not been provided a VA examination, nor has his assertion that his PTSD has caused or aggravated his colitis been considered by a VA examiner.

The Board notes the Veteran has received private treatment for his gastrointestinal symptoms, and he has cited to a specific December 2005 private record to show his current diagnosis.  This record does not appear to be located in the file.  On remand, the Veteran will be asked to submit another copy, and efforts shall be made to obtain any additional private records.  

Accordingly, the case is REMANDED for the following action:

1.  Associate updated VA treatment records with the file.

Ask the Veteran for copies of private gastrointestinal records, particularly from December 2005 (identified in the December 2016 Board Brief), or to provide authorization for VA to obtain copies of private gastrointestinal records.

2.  After completing step 1, forward the Veteran's file to an appropriate physician for an opinion on whether it is as likely as not (at least 50 percent probability) that any gastrointestinal disability, including ulcerative colitis, is caused or aggravated by the Veteran's PTSD and anxiety disorder.  ("Aggravated" means any increase in the severity of the disability that is beyond the normal progression of the disease.)

The record shows that the Veteran is not able to take sertraline or trazodone because they caused nausea.  In 2005, his psychiatrist discontinued fluoxetine because it caused upset stomach and diarrhea.  The Veteran asserts he was diagnosed with ulcerative colitis in December 2005, and that his PTSD medications are to reason.  In 2006, he was advised by his gastroenterologist to not take citalopram while taking (unidentified) medications for his colon.  

He also argues that the stress related to PTSD causes an adverse systemic effect on the body's immune system, leading to the development of irritable bowel disease and ulcerative colitis.  

The Veteran has submitted a study, "Psychological Stress in IBD: New Insights into Pathogenic and Therapeutic Implications", and he has also cited the article "Ulcerative colitis" by the National Institute of Diabetes and Digestive and Kidney Diseases (https://www.niddk.nih.gov/health-information/health-topics/digestive-diseases/ulcerative-colitis/Pages/facts.aspx#5).  The examiner is asked to consider these articles and also to conduct a search of the relevant literature regarding the possibility that his PTSD and anxiety disorder, or the medication used to treat it, caused or aggravated any gastrointestinal diagnosis.

All opinions must be accompanied by explanation.  It is up to the discretion of the examiner as to whether a physical examination is required.  If so, please advise the scheduling authority.

3.  After completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


